BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,             )   No. 4:21-cr-00009-RRB-SAO
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   DISTRIBUTION OF CHILD
           vs.                             )   PORNOGRAPHY
                                           )    Vio. of 18 U.S.C. § 2252A(a)(2), (b)
     JASON PATZKE,                         )
                                           )   COUNT 2:
                          Defendant.       )   RECEIPT OF CHILD
                                           )   PORNOGRAPHY
                                           )    Vio. of 18 U.S.C. § 2252A(a)(2), (b)
                                           )
                                           )   ENHANCED STATUTORY
                                           )   PENALTIES ALLEGATION:
                                           )    18 U.S.C. § 2252A(b)(1)
                                           )

                                       INDICTMENT

        The Grand Jury charges that:

//




        Case 4:21-cr-00009-RRB-SAO Document 2 Filed 02/18/21 Page 1 of 3
                                       COUNT 1

      On or about June 3, 2018, within the District of Alaska, the defendant, JASON

PATZKE, knowingly distributed any child pornography, as defined in 18 U.S.C.

§ 2256(8)(A), using any means or facility of interstate or foreign commerce and that has

been mailed, and has been shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer.

      All in violation of 18 U.S.C. § 2252A(a)(2), (b).

                                       COUNT 2

      On or about June 3, 2018, within the District of Alaska, the defendant, JASON

PATZKE, knowingly received any child pornography, as defined in 18 U.S.C.

§ 2256(8)(A), using any means or facility of interstate or foreign commerce and that has

been mailed, and has been shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer.

      All in violation of 18 U.S.C. § 2252A(a)(2), (b).

               ENHANCED STATUTORY PENALTIES ALLEGATION

      At the time the defendant, JASON PATZKE, committed the offense charged in

Count 1, he had been convicted of an offense under the laws of the State of Alaska

relating to aggravated sexual abuse, sexual abuse, and abusive sexual conduct involving a

minor or ward, as listed below:

//

//
                                       Page 2 of 3




      Case 4:21-cr-00009-RRB-SAO Document 2 Filed 02/18/21 Page 2 of 3
  Conviction Date           Offense                 Court             Case No.

                      Sexual Abuse of a
                                             Superior Court for
                        Minor in the
   April 21, 2005                            the State of Alaska   4FA-04-04440CR
                       Second Degree
                                                at Fairbanks
                      AS 11.41.436(a)(2)


      All pursuant to 18 U.S.C. § 2252A(b)(1).

      A TRUE BILL.


                                       s/ Grand Jury Foreperson
                                       GRAND JURY FOREPERSON



s/ James Klugman for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: February 17, 2021




                                      Page 3 of 3




      Case 4:21-cr-00009-RRB-SAO Document 2 Filed 02/18/21 Page 3 of 3
